—In an action, inter alia, for specific performance of an agreement to transfer shares of stock, the defendants Old Cedar Development Corp. and Jamshid Lavi appeal from so much of an order of the Supreme Court, Suffolk County (Costello, J.), dated July *39824, 2000, as, upon their motion pursuant to CPLR 3216 to dismiss the complaint insofar as asserted against them, directed a conference.
Ordered that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed as the order appealed from did not decide the motion, but left it pending and undecided (see, Katz v Katz, 68 AD2d 536). O’Brien, J. P., Friedmann, Goldstein and Smith, JJ., concur.